DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Application Status
The Amendments and Remarks filed 13 October 2021 in response to the Office Action of 13 April 2021 are acknowledged and have been entered.  Claims 1-4 are pending and being examined on the merit. 
Any rejection or objection not reiterated herein has been overcome by Applicants’ amendments and/or arguments.

Sequence Compliance
MPEP § 608.01.
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons discussed below. See MPEP 2422 for guidance regarding nucleotide and/or amino acid sequence disclosures in patent applications. 
MPEP 2422.03 states “37 CFR 1.821(c) requires that applications containing disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) contain, as a separate part of the disclosure, a disclosure of the nucleotide and/or amino acid sequences, and associated information, using the format and symbols that are set forth in 37 
In the instant case, sequence listing incorporation by reference paragraph in the specification identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes is missing.  Correction is needed.

Claim Interpretation
Claim 1 recites "60 generations or more" which is interpreted as referring to doubling times for the cells.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 recites “a target sequence of CGATAGAATTTGAGTCCTT (SEQ ID NO: 4)”. Given that “SEQ ID NO: 4 is in parenthesis, it is unclear if SEQ ID NO: 4 is required.  This lack of clarity renders this claim indefinite.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (Metabolic Engineering, 2005) in view of Rossomando (US20130164851 A1), Wurm et al. (Processes, vol. 5, pages 1-13, 2017) or Chusainow et al. (Biotechnology and Bioengineering, vol. 102, pages 1182-1169, 2009). This is a new rejection necessitated by amendment.
Sung teaches a stable CHO cell line that has a lower expression of caspase 3 that is at a level lower than 85% of control wild type cells (see section 2.2, the second paragraph of section 3.1, Figs. 1 and 2). Sung teaches the concentration of thrombopoietin (hTPO) protein expression is higher in the F21 cells (cells stably transfected with Caspase 3 siRNA) than control wild type cells [Table 1].  
Sung does not teach that the host cell is generated with shRNA targeting the gene. Sung does not explicitly teach that the host cell is a stable cell line with a “stability of 60 generations or more”.
Rossomando teaches generating a cell line by the administration of an RNA effector molecule that inhibits expression of an endogenously expressed gene [0008] and that effector molecules such as antisense RNA, siRNA, shRNA, etc. can be used for inhibiting expression of a target RNA [0129].
Wurm teaches cloning of CHO cells, productivity, and genetic stability (see, e.g., abstract).  Wurm teaches that each clonally-derived CHO population is significantly different from the next one and that the genomic sequence will evolve throughout the culture steps (see page 10, last paragraph). Wurm teaches that cell line stability studies are a tool to assess overall performance of cells for manufacturing and that stability studies need to be done with clonally derived cell lines that have been maintained sufficiently long in a medium intended for manufacturing (see page 11, paragraphs 2-3). Wurm teaches stability studies of longer than three months which would equate to greater than 90 generations (see
Chusainow teaches a study of monoclonal antibody-producing CHO cell lines (see abstract) and that development of stable cell lines for therapeutic protein production is a major challenge (see page 1182, right column, paragraph 1). Chusainow teaches performing stability studies for approximately 100 generations (36 passages, corresponding to approximately 100 cell generations, see page 1186, under heading "Clone stability studies"). Chusainow teaches that this time period (100 cell generations) sufficiently covers the time needed for a typical industrial process including culture scale up and harvest (see page 1191, under heading "Clone stability studies").
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Sung with the teachings of Rossomando and Wurm or Chusainow to make a stable cell line comprising reduced expression of Caspase3 by shRNA wherein the cell line has a stability of 60 generations or more. One of ordinary skill in the art would have been motivated to use shRNA given Rossomando’s disclosure that both shRNA and antisense RNA, as well as many others, can be used for inhibiting protein production.  This modification would amount to a simple substitution of one known RNA effector molecule for another.  One of ordinary skill in the art would also have been motivated to combine these teachings in order to make sure that the host cell taught by Sung has a stability of greater than 60 generations in order to generate a useful cell line for production of a recombinant protein in an industrial setting. Thus, applying the technique of a stability study, like that suggested by Wurm or Chusainow, in the development of the host cell taught by Sung would ensure that the cell remains stable and thus useful for the production of recombinant proteins. Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant's invention one of ordinary skill in the art 
Thus the claimed invention as a whole is prima facie obvious.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Rossomando, Wurm or Chusainow as applied to claims 1-3 and further in view of NM_001244046.1 (Cricetulus griseus caspase 3, apoptosis-related cysteine peptidase (Casp3), mRNA; 2016 NCBI Reference Sequence: NM_001244046.1).  This is a new rejection necessitated by amendment.
The teachings of Sung, Rossomando, Wurm or Chusainow are discussed above as applied to claims 1-3 and similarly apply to claim 4.
Sung, Rossomando, Wurm or Chusainow do not teach the shRNA target sequences as SEQ ID NO: 4.
NM_001244046.1 teaches caspase3 mRNA which contains a sequence (residues 731-749) that is 100% homologous to SEQ ID NO: 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a shRNA with a target sequence of SEQ ID NO: 4. One of ordinary skill would be motivated to make this modification for the advantage of inhibiting caspase 3 expression in cells given that SEQ ID NO: 4 is a known sequence of caspase 3 mRNA.

Response to Arguments
Applicant's arguments filed 13 October 2021 in response to the rejections under 35 U.S.C §103 have been fully considered but they are not persuasive.  
Applicants argue that Sung does not use shRNA to obtain the modified CHO cells.  Applicant’s arguments have been considered and found unpersuasive as they do not take into consideration the combination of teachings from Sung and Rossomando, as discussed above, in that both siRNA and shRNA can be used to inhibit the expression of endogenous gene.  Thus a skilled artisan would be motivated to use either in inhibiting the expression of Caspase 3 in CHO cells.
Applicants argue that Sung does not produce long-term stable CHO cells because the transfected clone F21 lost viability as much as the control CHO cells.  Applicant’s arguments do not have any merit as to the rejection of claims as they refer to limitations that are not being claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments not persuasive because Sung positively teaches the generation of a stable CHO cell line expressing a reduced levels of caspase-3 as discussed above [see Fig. 2].  These arguments are also not persuasive as loss in viability does not negate Sung’s ability to generate a stable cell CHO cell line with reduced caspase-3 levels as discussed above, shown in Figure 3, and as required by the instant claims.  
In addition, Applicants have not provided any objective, factually supported evidence to the contrary. Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).	 
For all these reasons, and those listed above, Sung, Rossomando, Wurm or Chusainow (and NM_001244046.1) are deemed to render the claims obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NANCY J LEITH/Primary Examiner, Art Unit 1636